IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


DEXTER COWAN,

              Appellant,

 v.                                                           Case No. 5D17-3728

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed August 10, 2018

3.850 Appeal from the Circuit Court
for Brevard County,
Nancy Maloney, Judge.

Dexter Cowan, Raiford, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Squire T. Douglas,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       Dexter Cowan appeals the summary denial of his motion for postconviction relief

filed pursuant to Florida Rule of Criminal Procedure 3.850. Cowan raises seven grounds

of ineffective assistance of counsel. Because the record does not conclusively refute

Cowan's claim that counsel was ineffective for failing to call an expert witness to challenge

the conclusions made by the State's fingerprint expert, we reverse the summary denial of
Ground Five and remand for attachment of portions of the record conclusively refuting

this claim or for an evidentiary hearing. See Cox v. State, 189 So. 3d 221, 222 (Fla. 2d

DCA 2016); Ward v. State, 861 So. 2d 107, 107 (Fla. 1st DCA 2003); Baker v. State, 826
So. 2d 524, 525 (Fla. 4th DCA 2002). We affirm on all other grounds.

      AFFIRMED in Part, REVERSED in Part, and REMANDED with Instructions.


PALMER, BERGER and WALLIS, JJ., concur.




                                           2